Battle, J., (after stating the facts). The loss of profits sustained by appellee on account of the failure of appellants to perform their contract with him was the direct result of such non-performance, was reasonably within the contemplation of the parties, and was sufficient to defeat appellant’s right to recover in this action, provided the same was equal to or exceeded the amount due on the notes given for the property in controversy. Ames Iron Works v. Rea, 56 Ark. 450; Gibney v. Turner, 52 Ark. 117; Railway Co. v. Beard, 56 Ark. 309, and 60 Ark. 151. Appellants say that “it was error to admit testimony to prove that the purchase money was to be paid in a different way from what is shown on the face of the notes.” This testimony was not admitted for the purpose of varying or contradicting the contract evidenced by the notes, and did not do so. There were two contracts. One was made with the Southern Engine & Boiler Works, and is evidenced by the notes. The other was with the appellants, and is not in writing. The testimony was admissible to prove what it was. The evidence was sufficient to sustain the verdict of the jury. We find no error in the proceedings of the circuit court prejudicial to appellants. Judgment affirmed.